Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a discharge member coupled to a tub cover to discharge air in a drum to the outside of a tub to reduce air pressure in the tub based on an air seal, based on a seal being in contact with a door and the tub cover; and a cap coupled to the discharge member to inhibit water in the drum from being discharged to the outside of the tub through the discharge member, wherein the discharge member comprises an outer rib and an inner rib protruding upward from a bottom of the discharge member, the outer rib forming an outer appearance of the discharge member, the inner rib disposed inside the outer rib and forming a discharge hole communicating with the drum, and the discharge member further comprises a drain hole disposed in the radial direction of the discharge hole from the discharge hole at the bottom of the discharge member to discharge water introduced into the discharge member to the drum, wherein the cap is configured to have a gap between the discharge member, the gap forming a flow path of the air from the discharge hole to outside of the cap and the discharge member.  Such novel and non-obvious configuration providing numerous advantages, such as when water in the drum is guided to the outside of the tub together with air, the air may be easily discharged to the outside, whereas the water may be prevented from being discharged (see Applicant’s specification at ¶ [0230]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711